PER CURIAM:
Dharmesh Vinodrai Mehta and Renu Dharmesh Mehta appeal the district court’s order affirming the bankruptcy court’s order denying a discharge in their underlying Chapter 7 proceeding. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the courts below. Mehta v. Shah, No. l:14-cv-00025-AJT-TCB (E.D.Va. Aug. 15, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.